Appeal by an employer and insurance carrier from a decision and award made by the Workmen’s Compensation Board awarding claimant compensation for disability. The evidence and permissible inferences therefrom are such that under our limited powers respecting questions of fact we consider we may not say that claimant’s injuries did not result from her accident which arose out of and during the course of her employment. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■ — • Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.